UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2280




In Re:   JOHNNY LEE GORE,

                Petitioner.




    On Petition for Writ of Mandamus.       (4:01-cr-00627-CWH-9)


Submitted:   February 12, 2009               Decided:   March 11, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny       Lee   Gore   petitions        for     a    writ    of    mandamus,

alleging     the    district     court   has         unduly     delayed      acting    on    a

motion for a new trial.                He seeks an order from this court

directing the district court to act.                     Our review of the docket

sheet reveals that the district court denied Gore’s motion for a

new trial after he filed this mandamus petition.                              Accordingly,

because the district court has recently ruled on Gore’s motions,

we   deny   the    mandamus      petition       as    moot.         We     grant   leave    to

proceed     in    forma    pauperis.      We         dispense       with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           PETITION DENIED




                                            2